ALLOWABILITY NOTICE

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/07/2021 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “an analyzer configured to separately analyze cooling water in each of the at least two water cooling circuits for impurities” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in 
a) per Paragraph 0027 and as argued by Applicant, the analyzer constitute an apparatus capable of sampling the cooling water for pH, conductivity, and biohazards.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Huang on 01/21/2022.
The application has been amended as follows: 
Claims 1, 5-6 and 8 have been amended as follow:
Claim 1 has been amended to add the term --the-- immediately before the phrase “one or more predetermined thresholds” in lines 20-21 and 24-25, respectively.
Claim 5 has been amended to delete the term “wherein” from line 3.
Claim 6 has been amended to add the term --the-- immediately before the phrase “one or more predetermined thresholds” in line 3 and further amended to delete the term “wherein” from line 12.
Claim 8 has been amended to depend from claim 7. 

Allowable Subject Matter
By the Examiner's Amendment set forth above, Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims 1 and 9, and specifically does not show wherein “closing the first solenoid valves associated with the first water cooling circuit; opening second solenoid valves associated with a second water cooling circuit of the at least two water cooling circuits to allow the cooling water from the second water cooling circuit to be analyzed for impurities by the analyzer” as required by claim 1 and “opening the second solenoid valves associated with the second water cooling circuit of the at least two water cooling circuits allows the cooling water from the second water cooling circuit to be treated in response to the analyzer detecting that the analyzed cooling water from the second water cooling circuit comprises one or more impurities above the one or more predetermined thresholds” as required by claim 9. 
The closest prior art of record is Best as modified by O’Leary in the manner set forth in the previous action. However, there is no teaching in the prior art of record that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763